Citation Nr: 0101370	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from July 3, 1943, to 
September 25, 1943.  He died in April 1993, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) determinations of 
January 1999 and April 1999.  


FINDINGS OF FACT

1.  The veteran had 87 days of full-time active duty, 
consisting of 85 days of active military service, and 2 days 
of travel time.  

2.  The veteran was not in receipt of, or entitled to 
receive, VA compensation or retirement pay at the time of his 
death.  

3.  The veteran was not separated from service due to a 
service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for death pension benefits 
have not been met.  38 U.S.C.A. §§ 1521, 1541 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.6 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, the 
notice and duty to assist requirements contained in the new 
law have been satisfied in the development of this claim.  
Accordingly, the appellant will not be prejudiced by our 
deciding the case at this time on the merits.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

The appellant's claim for death pension benefits was denied 
on the basis that the veteran did not have the requisite 
wartime service.  Applicable VA laws and regulations 
stipulate that in order for the surviving spouse of a veteran 
to be entitled to death pension benefits, the veteran shall 
have served on active for 90 days or more during wartime, or 
commencing or ending during wartime.  If the period of active 
service is less than 90 days, eligibility may be established 
if the veteran was separated from service due to a service-
connected disability, or was, at the time of death, receiving 
or entitled to receive compensation or retirement pay for a 
service-connected disability based on wartime service.  38 
U.S.C.A. § 1541(a); see § 1521(j) (West 1991 & Supp. 2000).

The veteran had active service from July 3, 1943, to 
September 25, 1943, a period of 85 days, less than the 90 
days needed to qualify for pension benefits.  The term 
"active duty" also includes authorized travel to or from 
full-time duty in the Armed Forces.  38 U.S.C.A. § 101(21)(E)  
(West 1991 & Supp. 2000); see also 38 C.F.R. § 3.6(b)(6) 
(2000).  Additionally, a person discharged or released from a 
period of active duty, shall be deemed to have continued on 
active duty during the period of time immediately following 
the date of such discharge or release from such duty 
determined by the Secretary concerned to have been required 
for him or her to proceed to his or her home by the most 
direct route, and, in all instances, until midnight of the 
date of such discharge or release.  38 C.F.R. § 3.6(b)(7) 
(2000).  

In October 1978, the service department certified that "the 
time required for the [veteran] to proceed from place of 
separation to his home by the most direct route was 2 days."  
There is no evidence that he had any authorized travel.  
Consequently, his period of active duty for pension purposes 
is 87 days, still short of the 90-day requirement.  

In support of her contention that the veteran had the 
requisite 90 days of active service, the appellant submitted 
a Certification of Military Service, which certified that the 
veteran was a member of the Army of the United States from 
June 19, 1943, to September 25, 1943.  However, this document 
also reported his active duty dates as from July 3, 1943, to 
September 25, 1943.  As noted above, the relevant service is 
"active service."  Unfortunately, this document does not 
establish any active duty beyond the 87 days already 
credited.  Since a minimum of 90 days of wartime service is 
required to establish basic eligibility for pension benefits, 
the appellant is not entitled on that basis.  

The veteran was not in receipt of VA compensation or 
retirement pay at the time of his death.  Service medical 
records show that in August 1943 he was evaluated for 
complaints of pain over the eyes, headaches, blind spells, 
dizziness and nervousness.  Examination failed to disclose 
any physical cause for the symptoms, and a neuropsychiatric 
evaluation diagnosed mental deficiency, which existed prior 
to induction.  It was also noted that the veteran had vague 
somatic complaints referable to his head, but it was the 
opinion of the examiner that they were compensatory for his 
intellectual inadequacy and did not constitute a true 
psychoneurosis.  He was discharged due to mental deficiency.  
There is no medical evidence in contradiction to this 
assessment, and the Board is prohibited from making 
conclusions based on its own medical judgment.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  

Service connection is warranted for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  However, mental deficiency as such is not a disease 
or injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2000).  Consequently, the veteran was 
not separated from service due to a service-connected 
disability, nor was he, at the time of death, entitled to 
receive compensation for a service-connected disability based 
on wartime service.  See 38 U.S.C.A. § 1541(a).

Accordingly, in view of the foregoing, there is no basis on 
which to find the appellant eligible for death pension 
benefits, and the evidence is not evenly balanced; according, 
the benefit of the doubt doctrine is not for application.  
See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §  5107).  


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.



		
	
	Veterans Law Judge
	Board of Veterans' Appeals



 

